Per Curiam.

The remedy of summary judgment in lieu of complaint is available only in an action ‘ ‘ based upon a judgment or instrument for the payment of money only ” (CPLR 3213). The instant suit to recover an escrow deposit, under the terms *1041of a contract to purchase a house, does not come within the purview of the quoted language (Embassy Ind. v. S M L Gorp., 45 Mise 2d 91).
The judgment and order should he unanimously reversed, with $10 costs to defendant, motion denied, and plaintiffs’ time to serve a complaint is extended until 10 days after service of a copy of the order hereon.
Concur — McDonald, P. J., Groat and Rinaldi, JJ.
Judgment and order reversed, etc.